DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        JOEL L. TALLANT, SR.,
                              Appellant,

                                      v.

                       ELIZABETH C. TALLANT,
                              Appellee.

                               No. 4D17-2001

                               [March 22, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert L. Pegg, Judge; L.T. Case No.
312016DR001482.

  Joel L. Tallant, Sr., Sebastian, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                           *          *           *

  Not final until disposition of timely filed motion for rehearing.